Citation Nr: 0301012	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  99-11 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant had active service from November 
1953 to November 1955.

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 2001, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) for additional development.  
Following the completion of the required development, the 
case was returned to the Board and is now ready for 
appellate review.  

It is noted for the record that in April 2000, the veteran 
had initially requested a Videoconference hearing at the 
RO before a member of the Board.  In a subsequent 
statement submitted in July 2000, however, she indicated 
that she did not wish to appear personally at a hearing 
before the Board.  The Board finds this to be a valid 
retraction of the former hearing request.  


FINDINGS OF FACT

1. All evidence necessary for review of the issue 
considered herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to her claim and the evidence 
necessary to substantiate her claim.

2.  A bilateral foot disorder has not been shown by 
competent medical evidence to have existed in service.  

3.  The veteran's current bilateral foot disorder has not 
been shown by competent medical evidence to be related to 
service.  



CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or 
aggravated by service and service connection for a 
bilateral foot disorder is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection 
for a bilateral foot disorder.  She contends that she was 
surgically treated for a bilateral foot disorder involving 
the great toes and toenails at the Carlisle Army Hospital, 
in Pennsylvania, while stationed at Ft. Ritchie, Maryland, 
in November and December 1954.  She states that her 
current bilateral foot disorder is related to the same 
bilateral foot disability for which she underwent surgery 
in service, and that service connection should be granted 
accordingly.  

In the interest of clarity, the Board will initially 
address the matter of whether this case has been 
appropriately developed for appellate purposes.  In order 
to facilitate understanding of its decision, the pertinent 
law and VA regulations applicable to the issue on appeal 
will then be briefly set forth.  A brief factual 
background will then be set out.  Finally, the Board will 
analyze the veteran's claim.

Veterans Claims Assistance Act 

As noted in a January 2001 letter to the veteran from the 
RO, and the September 2001 remand, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of the issue has 
proceeded in accordance with the provisions of the law and 
regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West Supp. 2002).  In filing her claim of 
entitlement to service connection in February 1996, the 
veteran utilized VA Form 21-526, the form designated for 
such purposes.  The claim appeared substantially complete 
on its face.  The veteran clearly identified the 
disability in question and the benefits sought. 

The former well grounded claim requirement

The RO initially denied the veteran's claim by finding 
that it was not well grounded.  See the June 1998 rating 
decision and October 1998 statement of the case.  The VCAA 
eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom Morton v. 
Gober, 14 Vet. App. (2000), in which the Court held that 
VA could not assist in the development of a claim that was 
not well grounded.

The current standard of review requires that after the 
evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate her claim, in the supplemental statements of 
the case issued in April 2001 and August 2002, the RO 
readjudicated the issue listed above based on the 
substantive merits of the claim.  The veteran was given 
the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can 
consider the substance of the veteran's appeal without 
prejudice to her.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

The Board will apply the current standard of review in 
evaluating the veteran's claim below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate her claim by means of the discussions in the 
June 1998 rating decision, October 1998 statement of the 
case, April 2000 supplemental statement of the case, 
January 2001 deferred rating decision, April 2001 
supplemental statement of the case, and August 2002 
supplemental statement of the case.  In those decisions, 
the veteran was advised that there was no competent 
medical evidence of a bilateral foot disorder in service, 
and no competent medical evidence that the veteran's 
current bilateral foot disorder was related to service.  
Letters from the RO dated in January 2001 and November 
2001 specifically advised the veteran of her rights and 
responsibilities under the VCAA.  In the January 2001 
letter and the August 2002 supplemental statement of the 
case, the veteran was advised what evidence she should 
submit and that VA would assist her in obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Based on the specific notice provided to the 
veteran and the development which has been accomplished, 
the Board has concluded that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating her claim.  The RO obtained or attempted to 
obtain the veteran's VA and private treatment records as 
they were identified by the veteran.  The veteran was 
asked on several occasions to submit the names of any 
private or VA medical providers who had treated her for 
the claimed disorders, along with completed 
authorizations, so that the RO could obtain any records 
identified.  The veteran responded to these requests, and 
the available evidence was obtained.  It does not appear 
that there are any additional pertinent treatment records 
to be requested or obtained.  

It is noted at this juncture, that with the exception of a 
discharge Report of Medical Examination, the veteran's 
service medical records are not available for review.  The 
National Personnel Records Center has certified that they 
were likely destroyed in a 1973 fire at that facility.  It 
is also noted, however, that prior to and pursuant to the 
Board's 2001 remand, the RO made diligent efforts to 
comply with the procedural protections outlined by the 
Court in Dixon v. Derwinski, 3 Vet. App 261 (1992), for 
those veterans whose records are unavailable.  The RO took 
extensive ongoing measures to obtain any alternative 
records such as Morning Reports and records from the 
Surgeon General's Office.  The Board finds that the RO 
undertook a reasonably exhaustive search for those 
records, and that any further efforts are not justified.  
Notwithstanding, the Board recognizes its heightened duty 
to explain its findings and conclusions and to consider 
the benefit of the doubt in cases where service medical 
records are unavailable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  The Board will proceed in that manner.

Finally, the Board notes that the veteran was afforded VA 
examinations in March 1996, which included a special 
podiatry examination.  In the Board's September 2001 
remand, the RO was asked to consider whether a further 
examination of the veteran's feet was necessary.  In the 
August 2002 supplemental statement of the case, the RO 
determined that further examination was not necessary 
since such examination would only show the current extent 
of the veteran's foot disorders, but was very unlikely to 
show additional evidence of probative value beyond the 
evidence found in the March 1996 examination reports.  The 
Board concurs with this determination.  Essentially, the 
evidence fails to show that the veteran sustained an 
event, disease, or injury to the feet in service, and also 
fails to contain sufficient competent medical evidence 
that could possibly relate the current disorder of the 
feet to service.  In this case, the Board finds no basis 
to obtain another medical examination that would provide a 
nexus opinion.  38 C.F.R. § 3.159(c)(4) (2002).  

Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence she needed 
and was provided ample opportunity to submit or identify 
additional evidence or argument in support of her claim.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  

A disorder may also be service connected if the evidence 
of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).  


Factual Background

As indicated above, despite exhaustive efforts, with the 
exception of a Report of Medical Examination dated at the 
time of the veteran's separation from service in November 
1955, the veteran's service medical records are 
unavailable.  All efforts to obtain alternative 
contemporaneous records pertaining to the veteran's 
alleged hospitalization for foot surgery in November 1954 
have proven unsuccessful.  

The service discharge Report of Medical Examination, dated 
in November 1955, fails to indicate any abnormality was 
found in the clinical evaluation of the veteran's feet.  
The veteran was found qualified for separation with no 
defects or diagnosis noted.  

Private post-service treatment records dated in March 1993 
document the treatment of the veteran between 1991 and 
1993, and reveal the diagnosis and surgical treatment for 
hallux valgus deformity of the left foot and paronychia of 
the second toe of the right foot.  

In March 1996, the veteran underwent VA podiatry 
examination.  In the report of the examination, it was 
noted by history, that while the veteran was in service 
between 1953 and 1955, "she had foot surgery performed at 
Carlyle Army Hospital in Pennsylvania by Dr. Goldie."  
According to the veteran's history, "due to wearing steel 
toed boots she had significant pressure on her feet, 
specifically the great toe area bilaterally."  The foot 
surgery at that time was said to have entailed the 
permanent removal of the medial and lateral border of each 
great toe.  The veteran was said to have related "a 
history of having an increase in pressure around the first 
metatarsal phalangeal joint, the left foot being more so 
than the right, however, not severe enough at that point 
in time to warrant additional surgery."  The veteran was 
said to have also related a more current history of having 
had foot surgery in 1993.  The veteran's primary complaint 
was of still not being able to stand on her feet 8 hours a 
day, because "it aggravates her feet around the first and 
fifth metatarsal phalangeal joints bilaterally."  It was 
noted without comment that "the veteran's contention was 
that the problems that she has now are a result of the 
initial pedal complaints that she had in service."  
Following examination, the diagnoses were status post nail 
surgery, great toe bilateral, second toe right foot; 
status post hallux valgus surgery, left foot; and 
metatarsalgia.  

There is contained in the record a statement dated 
February 28, 2001, from M.L.D., who indicated that she had 
been the veteran's room mate during service.  M.L.D. 
stated that she had visited the veteran while she was in 
Carlisle Army Hospital in November 1954, and that the 
veteran had both big toes operated on at that time.  
M.L.D. stated that the boots that the veteran had been 
issued put pressure on the big toes and had caused the 
problem.  She further noted that Dr. Goldie did the 
surgery.  

Analysis

It is the veteran's primary contention that she sustained 
injuries to both feet, particularly her great toes, as a 
result of wearing steel toed boots in service, and that 
these injuries necessitated surgery during service in 
November 1954.  She alleges that her current bilateral 
foot disorders are the result of the same foot injuries 
that required surgery in service.  

Service connection may be granted if the evidence 
establishes that the claimed disability is related to 
service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of the current 
claimed bilateral foot disability.  Notwithstanding the 
minimal symptomatology disclosed in the March 1996 VA 
examination reports, the Board concedes the current 
existence of a bilateral foot disability, in the diagnosed 
forms of "status post nail surgery, great toe bilateral, 
second toe right foot; status post hallux valgus surgery, 
left foot; and metatarsalgia."  Thus, the Hickson element 
(1) has been satisfied as to the claimed disability.  

With respect to Hickson element (2), there is no record of 
complaints, findings or treatment during active service of 
the claimed bilateral foot disorder.  Consequently, it 
must be found that there is no documentation that the 
veteran sustained a pertinent disorder in service or 
aggravated a pre-existing disorder.  The Board must 
therefore find that Hickson element (2) has not been 
satisfied as to the claimed disorder.  Notwithstanding the 
lack of evidence of disease or injury during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  See 38 
U.S.C.A. § 1113(b).  

With respect to Hickson element (3), while the veteran and 
her service room mate have expressed the opinion that the 
veteran sustained and was treated for a bilateral foot 
disorder during her period of active service, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
a lay person, such as the veteran and her service room 
mate, are not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  By the same token, the probative value of the 
veteran's beliefs and opinions were not enhanced because 
they were reduced to writing in the March 1996 VA 
examination reports that merely reported the history of 
the disorder offered by the veteran.  

The Board has reviewed the entire body of evidence, 
including the private and VA medical records, the 
veteran's written statements, and the statements of the 
veteran's representative and acquaintance.  In this case, 
no competent medical evidence or opinion has been entered 
into the record which links or relates a bilateral foot 
disorder to the veteran's period of active service.  
Although the veteran was informed in a January 2001 letter 
from the RO, the September 2001 remand, and other written 
communications, about the effect of the VCAA on her claim, 
and that what was lacking was medical evidence of a link 
between the disability claimed and military service, she 
has not submitted nor has she referenced the location of 
any such evidence.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that she has the claimed bilateral 
foot disorder that is related to service.  Evidence of a 
bilateral foot disorder was not shown upon examination at 
the time of the veteran's separation from service in 
November 1955, and was not shown in the post-service 
medical records until 1991, over thirty-five years after 
active service.   The private physician who discovered the 
disorder in 1991 did not relate it to service, nor did the 
VA podiatric examiner who examined the veteran in 1996.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for a bilateral foot 
disorder.  As to the question of according reasonable 
doubt to the veteran's claim, on the basis of a thorough 
review of the record, it is concluded that there is no 
approximate balance of the evidence for and against the 
claim.  Indeed, the preponderance of the evidence is 
against finding that the disorder at issue is related to 
active service, and thus against the claim for service 
connection for a bilateral foot disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  Accordingly, service connection for the 
claimed disorder must be denied.


ORDER

Entitlement to service connection for a bilateral foot 
disorder is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

